Citation Nr: 0211778	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-27 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE
Entitlement to service connection for a chronic acquired skin 
disorder, including as secondary to Agent Orange (AO) 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran actively served in the military from November 
1970 to September 1972 and from December 1975 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, the RO denied entitlement 
to service connection for any skin disorder, independent of 
or as secondary to AO exposure.

The veteran was scheduled for a hearing at the RO in January 
2001, before a member of the Board, but he failed to appear 
at the hearing.  As a request for postponement was never 
received, the case was processed as though the request for 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2001).

In April 2001, after adjudicating another issue then pending 
on appeal the Board remanded the case to the RO for further 
development and adjudicative actions.  

In April 2002 the RO most recently affirmed the prior denial 
of entitlement to service connection for a skin disorder as a 
result of exposure to herbicides.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran served in Vietnam and exposure to a 
herbicide(s) is presumed.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of residuals of exposure to AO, 
or a chronic acquired variously diagnosed skin disorder.

3.  Eczema, onychomycosis and dermatophytosis were not shown 
during service or until years thereafter.  

4.  Fungus of the skin was apparently shown between the 
veteran's periods of service and again years after service.  

5.  The probative, competent evidence does not show that any 
skin disorder has been linked to service on any basis.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed skin disorder was not 
incurred in or aggravated by active service, including as 
secondary to AO exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1132, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that on entrance examination in 
August 1970 the veteran had tinea versicolor.  On separation 
examination in September 1972 he had mild "echythosis" and 
small ulcers on the foreskin.  He was recommended for a VA 
dermatology examination.  A September 1972 request to VA for 
a consultation was issued for evaluation of small shallow 
ulcers of the foreskin and noted that there was a negative 
"RPR".  There is a signed statement by the veteran in 
September 1972 that he had filed an application for 
compensation from VA.  

At the time of separation from the first period of service 
the veteran submitted a claim in September 1972.  An 
examination was scheduled; however, the notification letter 
to the address of record for the examination appointment was 
returned as undelivered.  The veteran did not report for the 
examination.  

At the time of examination in August 1975 for the second 
period of service, the veteran reported a history of skin 
disease.  The examiner commented that he had fungus of the 
skin that was cured.  The clinical evaluation was normal for 
the skin.  

The service medical records for the second period of service 
show that in late April 1977 the veteran sought treatment for 
a rash on the bottom of his feet of approximately one month 
duration.  The assessment was gross tinea pedis.  He was seen 
approximately one week later in May 1977 and was to continue 
the same treatment.  

On separation examination in November 1979 the veteran was 
diagnosed with mild ichthyosis, generalized.  

In June 1996 the veteran filed a claim for service connection 
to include a skin condition due to AO exposure that had begun 
in May 1975.  He denied having filed a previous claim and 
based his claim on his first period of service.  He indicated 
that he received treatment from Dr. L. from May 1975 to the 
present for a skin condition.

The RO wrote to the veteran in October 1996 asking him to 
identify the chronic disability that he believed was caused 
by exposure to herbicides.  He was also notified that if he 
were concerned about the effects of his claimed exposure to 
herbicides, he should contact a VA Medical Center to schedule 
an examination.  If he had already had a VA herbicide 
examination, he was to inform the RO so that a copy of the 
report could be obtained from the medical center.  

In early March 1997 the RO notified the veteran that because 
it had not received medical evidence to substantiate his 
claim for service connection caused by exposure to 
herbicides, his claim had been denied.  He was notified that 
if he were having difficulty obtaining the evidence, he 
should contact the RO as it might be able to help him. 

In March 1997 the RO denied the veteran's claim and notified 
him of the decision by letter dated in April 1997.  He 
disagreed and stated that he had never had an AO exposure 
examination.  

In June 1997 the RO denied the veteran's claim for service 
connection for a skin condition as secondary to AO exposure, 
and also denied service connection for skin condition, tinea 
versicolor, as having existed prior to service; ichthyosis 
vulgaris, as a constitutional developmental abnormality; and 
cured skin fungus.  He was notified of the decision by letter 
in June 1997.

In the veteran's substantive appeal, he requested service 
connection for a skin condition as secondary to AO exposure.  

The veteran was afforded a VA Compensation and Pension (C&P) 
general medical examination in March 1998.  It was noted that 
he was on Griseofulvin for one month for a skin infection of 
the arms.  He reported having had dry skin ever since he was 
a youngster.  He also reported that in service he was treated 
for foot fungus, blisters on his arms, armpits, and crotch.  
He stated that over the years he had been variously diagnosed 
with skin disorders including eczema, psoriasis and 
ichthyosis.  

Clinical findings at the March 1998 VA C&P examination were 
onychomycosis involving 8 to 10 toenails.  The veteran had 
dry, scaly, fissured soles and generally dry skin over most 
of the body, especially the lower extremities, his upper back 
and arms.  The pertinent assessments were skin conditions, 
tinea versicolor, ichthyosis vulgaris and skin fungus.  

The veteran was afforded a C&P examination of the skin in 
April 1998.  The examiner noted that it was his first visit 
to the Dermatology Clinic.  He complained of a rash on his 
arms and hands since leaving Vietnam in 1972 and a fungal 
infection of the toenails since 1972.  He reported having 
been treated by a doctor at the Lufkin Clinic with systemic 
Griseofulvin for a fungal infection of his toenails and had 
noticed significant improvement.  He had completed eight 
months of a nine month treatment.  He developed a pruritic 
rash on various parts of his body including his back, arms, 
and legs which was very pruritic.  The diagnoses were eczema 
and onychomycosis.  

Records received from South Florida Baptist Hospital in 
August 1998 pertain to an unrelated disorder.

The RO wrote to the veteran in November 2001 requesting that 
he identify medical providers who might possess additional 
records pertinent to his skin disorder claim.  He was also 
notified as to attempts that the RO had made to obtain 
medical records on his behalf.  This letter to the veteran 
was returned as undelivered.  It appears that the letter was 
also mailed to an earlier address of record but was also 
returned as undelivered.

Outpatient treatment records from the Houston VA Medical 
Center show that the veteran was seen in September 1999 for a 
scheduled routine health appointment.  There were no acute 
problems.  He reported improvement of fungus, described as 
brown itching patches underarm and beneath breasts, with use 
of medication.  The examiner noted that the veteran's skin 
was clearing.  The diagnosis was dermatophytosis.  

South Florida Baptist Hospital replied in January 2002, that 
Dr. L.'s notes were no longer available regarding treatment 
in December 1985 due to the retention policy of hospital 
records stated as holding records for seven years after the 
last entry.  

In February 2002, pursuant to a Board remand in April 2001, 
the veteran was informed that he was being scheduled for a VA 
examination and would be notified regarding the date and time 
of the examination.  He was advised of the provisions of 
38 C.F.R. § 3.655 (2001) pertaining to failure to report for 
a VA examination.  He was also notified that the RO had been 
unable to obtain any additional treatment records referred to 
in the Board remand.  

A letter to Dr. L. was returned as undelivered.  

The veteran failed to report for a VA C&P examination 
scheduled in February 2002.  

An April 2002 supplemental statement of the case mailed to 
the veteran was returned as undelivered.

An August 2002 letter to the veteran from the Board notifying 
him that his appeal was received at the Board and returned to 
the docket was returned as undelivered and unable to forward.  

In August 2002, the veteran's representative acknowledged the 
RO's efforts in attempting to verify the veteran's address.  


Criteria

Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a). 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  If such an increase is found, the 
presumption of aggravation is applicable and the condition is 
presumed aggravated unless the government points to a 
"specific finding" that the increase in the appellant's 
disability is due to the natural progression of the disease.  
See 38 U.S.C.A. § 1153, Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  The CAVC has found that this presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation; and that the veteran need not 
show a specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2001).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  This means the base line against which the 
Board is to measure any worsening of a disability is the 
appellant's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).


Special AO Criteria

Applicable law and regulations provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; 

respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Note 2:  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Where there is a claim (including reopened claims) for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized. 38 C.F.R. § 3.326(a) 
(2001).

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination. 38 C.F.R. § 3.326(b) 
(2001).



When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms "examination'' and "reexamination'' 
include periods of hospital observation when required by VA.  
38 C.F.R. 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

The CAVC has held that the burden is on VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).


Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The RO considered the case under the guidelines of VCAA.

The Board is satisfied that VA has fully complied with its 
initial duty to assist the claimant in developing all facts 
pertinent to his claim for VA benefits as mandated by the new 
law.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  

The RO also provided the veteran statements of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  Thus, it is concluded 
that the RO satisfied the duty to notify the veteran.

The veteran identified medical providers and the RO requested 
the treatment records.  The RO notified the veteran of the 
results of the requests.  The RO had the veteran examined 
with respect to the disorder at issue and scheduled another 
examination for which the veteran failed to report.  

In addition the Board remanded the claim in April 2001 for 
further development.  Thus, the duty to assist the veteran 
has also been satisfied.

Although much of the RO's correspondence to the veteran since 
December 2000 have been returned as undeliverable, there is 
no indication that the copies of the rating decision and 
statement of the case were returned as undeliverable.  The RO 
has attempted to contact the veteran at his last address of 
record and copies of the correspondence have been sent to his 
representative.

Although the RO notified the veteran of the date of the 
personal hearing he requested, the letter was returned as 
undeliverable.  In addition, the RO attempted to schedule him 
for a VA examination.  As noted above, the RO's attempts to 
complete additional development were thwarted because the 
veteran apparently had moved and failed to notify VA of his 
new address.  His representative has been aware of the 
attempts made to locate the veteran and does not have a 
current address for him.

The veteran is advised that it is his obligation to keep VA 
informed of his whereabouts, and VA is not obligated to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

The above discussion shows unequivocally that the RO 
considered the veteran's claim under the new law, the VCAA, 
thereby precluding any prejudice to the veteran by virtue of 
the Board's similar consideration on the basis of this new 
law.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection

Although the veteran served during a period of war, the 
probative evidence does not suggest that he engaged in combat 
with the enemy during his first period of active service.

A new law, the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), has 
amended the provisions of 38 U.S.C.A. § 1116, in pertinent 
part, by expanding the presumption of exposure to herbicides 
to include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  This provision became effective on 
December 27, 2001, and thus reverses the CAVC's decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  As the new 
provision is liberalizing, it is applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. at 312-13 
(1991).  The veteran has been arguing all along that his skin 
condition is due to herbicide exposure, so he will not be 
prejudiced by the Board considering the new provision in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The presumption of service connection based on exposure to 
herbicide agents does not apply in this case as the veteran's 
skin condition variously diagnosed is not listed in 38 C.F.R. 
§ 3.309(e).  In addition, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for several specific conditions and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (November 2, 1999).  

As did its predecessor statute, the VCAA obligates VA to 
assist a claimant in obtaining available evidence and 
clarifying medical information.  However, if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  VA's duty to assist is not a 
one-way street; veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Recent letters to the veteran at his last known address have 
been returned by the Postal Service.  The CAVC has said that 
it is the claimant's burden to keep VA apprised of his 
whereabouts and that if he doesn't do so, there is no burden 
on the part of VA to turn up heaven and earth to find him.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As described above, the Board remanded this case in April 
2001, so that, in pertinent part, a VA skin examination could 
be scheduled in conjunction with the veteran's claim of 
entitlement to service connection for a skin condition 
including as secondary to AO exposure.  The examiner was to 
discuss the etiology of any existing skin disorder(s) that 
might have been present.  The Board noted that the veteran 
had undergone a VA examination for his skin disorder; 
however, the diagnoses of eczema and onychomycosis were not 
accompanied by any opinion of their etiology.  Thus, as the 
medical evidence of record was not adequate to establish 
entitlement, a reexamination was necessary. 

Although a VA outpatient treatment record shows that the 
veteran was seen in September 1999 for a fungus of the skin 
and was diagnosed with dermatophytosis, this treatment record 
did not include any opinion as to etiology.  

As noted above, the veteran failed to appear for the March 
2002 VA skin examination.  The RO notified the veteran in 
February 2002 that he was to be scheduled for an examination 
and that the VA Medical Center at Shreveport would notify him 
of the date and time of the examination.  

The record does not contain a copy of the actual notice sent 
to the veteran regarding the scheduling of the VA 
examination.

However, there is no clear evidence from the record that such 
a notice was not sent out.  The CAVC has held that the 
"presumption of regularity" that attends the official actions 
of governmental officials imposes a presumption that VA 
properly discharged its official duties and that that 
presumption can be overcome only by clear evidence to the 
contrary.  Davis v. Brown, 7 Vet. App. 298, 300 (1995) 
(citing Ashley v. Derwinski, 2 Vet. App. 307, 308- 309 
(1992)).

The February 2002 VA compensation and pension examination 
inquiry sheet documenting the scheduling of the skin 
examination noted the veteran's latest address of record 
which establishes that the notice, which is presumed to have 
been sent, was in fact sent to his latest address of record.  
See Hyson, supra.

From the evidence of record, it appears that the veteran was 
scheduled for a VA examination and did not report.  Although 
it is not completely clear that he has received notification 
of the appointment scheduled, it is clear that the RO and VA 
medical facility have made all reasonable efforts to mail 
notice of the examination to a valid address, and it appears 
that the address of record is not current.  

The Board also notes that there is no evidence that the 
veteran had good cause for his failure to report for the 
scheduled VA examination.  Neither he nor his representative 
have offered any explanation as to why he failed to appear 
for the March 2002 VA examination.  There is no other 
evidence in the record which would indicate good cause.  Nor 
did the veteran request another VA examination. See Hyson, 
supra.

It would be to no purpose to make another attempt to contact 
the veteran; accordingly, the Board shall consider his claim 
based on the evidence of record.  38 C.F.R. § 3.655 (2001).

The Board notes that the representative contends that on 
entrance examination in August 1975 for the second period of 
service, it was noted that the veteran had a cured skin 
condition.  Then on separation examination in 1979, he had a 
mild skin condition.  The representative contends that in 
view of the worsening of the skin condition between entrance 
and separation, aggravation must be presumed.  

The record shows that the examiner noted on the August 1975 
examination that the veteran had a fungus of the skin that 
was cured while on the November 1979 separation examination 
he was diagnosed with mild ichthyosis, generalized.  As these 
are separate skin disorders, a presumption of aggravation is 
not applicable.  

The RO scheduled the veteran for a VA skin examination with 
the examiner to express an opinion pursuant to the Board's 
April 2001 remand; however, the veteran failed to report for 
this examination.  Stegall v. West, 11 Vet. App. 268 (1998).

It is well to note that the veteran's own opinions and 
statements that his current skin disorder(s) are due to 
exposure to AO in service are not in and of themselves 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a skin disorder linked to service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

There is currently no competent evidence on file, including 
subsequent to the April 2001 Board remand, of a nexus between 
the veteran's inservice skin disorder and any current skin 
disorder, or between any current skin disorder and any 
alleged continuity of symptomatology.  

Thus, the evidence of record in no way serves as a substitute 
for the veteran's cooperation in reporting for a VA 
examination.  See 38 C.F.R. § 3.326(a); see also Hickson, 
supra; Voerth v. West, 13 Vet. App. 117 (1999).  Therefore, 
the evidence of record does not allow for the claim to be 
favorably resolved without the use of a VA examination.  See 
38 C.F.R. § 3.655(a)(b).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed skin disorder including as secondary to 
AO exposure.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed skin disorder including as secondary to 
AO exposure is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

